Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2909896.
The JP 2909896 reference shows an escalator 1 having a truss 12 which extends from a lower landing to an upper landing having two rising side sections and cross braces (see Figure 1), a subframe 17A attached to an outer side of at least one side section of the truss 12 which subframe receives outer cladding 10 and the subframe is formed of beams 17A and 17B.
Re claim 2, Figures 8 and 9 show an adjustable mounting system.
Re claim 3, the subframe supports the weight of itself and the cladding 10.
Re claim 4, the subframe can be considered modular in nature.
Re claim 5, see Figure 1.
Re claim 6, the intermediate section is formed of beams which makeup submodules.
Re claim 11, see Figures 8-11.
 Re claim 12, beams support only the subframe and the cladding.
Re claims 13 and 14, as per claim 4 rejection.
Re claim 20, as per claim 11 rejection.
Allowable Subject Matter
Claims 7-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez Pantiga et al. (US 2016/0376128) teaches the concept of a modular truss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/14/2022